Callahan, J.,
with whom Covello, J., joins, concurring. While I agree with the result reached by the majority, I disagree with the proposition of law quoted from State v. Rodgers, 198 Conn. 53, 58 n.1, 502 A.2d 360 (1985), which provides: “It is only where a particular subordinate fact is essential to the proof of an element of the crime that it must be proved beyond a reasonable doubt.” I believe this proposition is misleading and has led to a great deal of confusion.
It is axiomatic that the state’s burden of proof beyond a reasonable doubt applies to each and every element comprising the offense charged. But this burden of proof does not operate upon each of the many subsidiary, evidentiary, incidental or subordinate facts, as distinguished from elements or ultimate facts, upon which the prosecution may collectively rely to establish a particular element of the crime beyond a reasonable doubt. See United States v. Viafara-Rodriguez, 729 F.2d 912, 913, (2d Cir. 1984), citing United States v. Valenti, 134 F.2d 362, 364 (2d Cir.), cert. denied, 319 U.S. 761, 63 S. Ct. 1317, 87 L. Ed. 1712 (1943); United States v. Beechum, 582 F.2d 898, 913 n.16 (5th Cir. 1978), cert. denied, 440 U.S. 920, 99 S. Ct. 1244, 59 L. Ed. 2d 472 (1979); Frick v. State, 111 Ark. 404, 411-12, 6 S.W.2d 514 (1928); People v. Klinkenberg, 90 Cal. App. 2d 608, 632, 204 P.2d 47 (1949); State v. Raine, 93 Idaho 862, 864, 477 P.2d 104 (1970); Burris v. State, 465 N.E.2d 171,186 (Ind. 1984); State v. Davis, 25 N.C. App. 181, 185, 212 S.E.2d 516 (1975); State v. Barry, 34 A.2d *363661, 663 (N.H. 1943); 1 F. Wharton, Criminal Evidence (14th Ed.) § 15, p. 37. Where the prosecution must rely upon circumstantial evidence, either in part or in whole, each link in the chain of circumstantial evidence need not be established beyond a reasonable doubt. Frick v. State, supra; People v. Hall, 114 Ill. 2d 376, 499 N.E.2d 1335 (1986); State v. Laue, 225 Neb. 57, 402 N.W.2d 313 (1987); C. McCormick, Evidence (3d Ed.) § 341, p. 962 n.6. As the majority first notes, supra, 355, it is not any one fact, but rather, the cumulative impact of a multitude of facts and the reasonable and logical inferences therefrom which establish guilt beyond a reasonable doubt in a case involving substantial circumstantial evidence.
Accordingly, to the extent that the majority’s use of the phrase “a particular subordinate fact essential to the proof of an element” may be read to require that any evidentiary, subordinate or incidental fact need be proven beyond a reasonable doubt, even where such a fact is crucial to proof beyond a reasonable doubt of an element of the crime, I disagree. “Burdens of proof never operate on evidence; they operate on the ultimate facts or elements that the evidence is offered to prove.” (Emphasis added.) United States v. Viafara-Rodriguez, supra. If the state fails to prove a crucial evidentiary fact to the jury’s satisfaction it may not have met its required burden of proof beyond a reasonable doubt of the element or elements of the crime to which that evidentiary fact is crucial. That burden of proof, however, applies only to the element or elements, not to the evidentiary fact.
I also disagree with the dissenting opinion because it requires that the fact or facts, from which a trier of fact is asked to draw an inference, be proven beyond a reasonable doubt prior to the inference being drawn. I note that this alleged principle of law is first seen in State v. Rodgers, supra, 57, but the Rodgers opinion *364fails to cite any authority nor am I able to find any to support this proposition. Accordingly, I respectfully disagree with the dissent for, I believe, it relies upon an erroneous statement of the law regarding proof of evidentiary facts and the drawing of inferences therefrom.